            Case 3:13-cv-00246-RCJ-WGC Document 78 Filed 10/11/19 Page 1 of 3


 1   AARON D. FORD
       Attorney General
 2   Allison Herr (Bar No. 5383)
       Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Ave., #3900
     Las Vegas, NV 89101
 5   (702) 486-3799 (phone)
     (702) 486-2377 (fax)
 6   AHerr@ag.nv.gov
 7   Attorneys for Respondents
 8                               UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10    MICHAEL SMITH,
                                                         Case No. 3:13-cv-00246-RCJ-WGC
11            Petitioner,                                 ORDER GRANTING
                                                         UNOPPOSED MOTION FOR EXTENSION
12    vs.                                                OF TIME TO REPLY TO OPPOSITION TO
                                                         SECOND MOTION TO DISMISS (ECF NOS.
13    RENEE BAKER, et al.,                               52, 74)
14            Respondents.                                               (Second Request)
15

16

17          Respondents move this Court for an enlargement of time of thirty (30) days from the current due
18   date of October 14, 2019, up to and including Wednesday, November 13, 2019, in which to file their
19   reply to Petitioner’s response in opposition to Respondents’ motion to dismiss. ECF Nos. 52, 74. This
20   motion is made pursuant to Fed. R. Civ. P. 6(b) and Rule 6-1 of the Local Rules of Practice and is based
21   upon the attached affidavit of counsel.
22          This is the second enlargement of time sought by Respondents and is brought in good faith and
23   not for the purpose of delay.
24          DATED October 11, 2019.
25                                               AARON D. FORD
                                                 Attorney General
26
                                                 By: /s/ Allison Herr
27                                                   Allison Herr (Bar No. 5383)
                                                     Senior Deputy Attorney General
28



                                                   Page 1 of 3
           Case 3:13-cv-00246-RCJ-WGC Document 78 Filed 10/11/19 Page 2 of 3


 1                                  DECLARATION OF ALLISON HERR
 2   STATE OF NEVADA )
                      ) ss:
 3   COUNTY OF CLARK )
 4          I, Allison Herr, being first duly sworn under oath, depose and state as follows:
 5          1.      I am an attorney licensed to practice law in all courts within the State of Nevada, and am
 6   employed as a Senior Deputy Attorney General in the Office of the Nevada Attorney General. I have
 7   been assigned to represent Respondents in the case of Michael Smith v. Renee Baker, et al., Case No.
 8   3:13-cv-00246-RCJ-WGC, and as such, have personal knowledge of the matters contained herein.
 9          2.      A reply to Petitioner’s opposition to the motion to dismiss (ECF No. 74) is currently due
10   on Monday, October 14, 2019.
11          3.      I have been unable with due diligence to timely complete the response herein. Additional
12   time is needed to draft responsive pleadings and have those pleadings reviewed and approved by my
13   supervisor. I am seeking an extension of time to Wednesday, November 13, 2019.
14          4.      This is my second request for an extension. I under estimated the amount of time needed
15   to complete the reply in this matter, and I had a family emergency that necessitated out of state travel. As
16   a result of this combination of events I have been unable to complete the reply despite exercising due
17   diligence. Consequently I am seeking an additional thirty day extension in this matter.
18          5.      This is the second request for an extension in this case. I have conferred with counsel for
19   the Petitioner, Amelia Bizzaro, and she does not oppose my request.
20          I declare under penalty of perjury that the foregoing is true and correct.
21          Executed on this 11th day of October 2019.
22

23                                                         /s/ Allison Herr
                                                           Allison Herr (Bar No. 5383)
24

25   IT IS SO ORDERED this 16th day of October, 2019.
26

27
      ___________________________
28    ROBERT C. JONES



                                                     Page 2 of 3
